Title: To George Washington from Samuel Holden Parsons, 12 January 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Camp Highlands 12th Jany 81
                        
                        The Instances of Firmaness in the Connectt Line exhibited among the Privates since I had the Honor of seeing
                            you fully convinces me of the Justice of my Observation Yesterday on this Subject and I beleive the same Spirit pervades
                            the whole of the Line.
                        In two Instances Application was made this Morning for furloughs, by Privates who had been three Years absent.
                            the Men were informed that the Defection of the Pensylvania Line would probably require their attendance to reduce them to
                            their Duty; they answerd without Hesitation, they had rather never see Home than the Cause of the Country should suffer by
                            such unjustifiable Conduct or that your Excellency should be in Danger from that or any other Misconduct; they went back
                            with great cheerfulness & said they would never apply again until they were brought back to their Duty—and in many
                            Instances the Officers Servant have beg’d to be armd and permitted to go on this Duty—from these Circumstances &
                            other observation I am convinc’d the fullest Confidance may, in this Instance, be placd in the Connectt Troops. I am Dr
                            General yr Obedt Servt
                        
                            Saml H. Parsons
                        
                    